 CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 1 of 8



                       UNITED STATES DISTRICT CO
                                                 URT
                          DISTRICT OF MINNESOTA


Quy Huy Mai,
                                                   COMPLAINT
                     Plaintiff,
v.
                                                   Court File No. 19-CV-
United States of America,

                    Defendants.




 1. Plaintiff, Quy Huy Mai, is the
                                   owne       r of $36,320.00 in United States
      currency seized by agents of the
                                           Drug Enforcement Administration
     (DEAa and thereafter improperl
                                    y adm      inistratively forfeited by the DE
                                                                                     A
      without due process of law. The DE
                                              A denied Plaintiff the due proces
                                                                                 s
      he is entitled to under the Fifth
                                          Amendment to the United States
     Constitution when it refused to
                                          accept plaintiff's valid claim con
                                                                            testing
     the forfeiture under the Civil Ass
                                           et Forfeiture Reform Act {CAFRA
                                                                               ), 18
     U.S.C. §9$3, which was timely mai
                                            led but, due to excusable neglect
     resulting from a typographical err
                                        or    in the mailing address, was not
     timely received by the DEA. Thou
                                           gh the error was immediately
  corrected when discovered and the
                                    cir        cumstances amounting to
  CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 2 of 8



      excusable neglect demonstrated,
                                               the DEA still refused to accept the
      valid claim and provide plaintiff
                                        the       process he is entitled to under
      CAFRA. Plaintiff therefore now see
                                                 ks equitable relief from this Court
     requiring the DEA to provide plaint
                                                 iff the due process he is entitled
                                                                                      to
     under CAFRA beginning with the
                                               filing of a complaint by the United
     States of America for judicial forfei
                                                ture of the $36,320.00 in United
     States currency within 90 days or
                                       ret        urning such seized property to the
     plaintiff

                                   II.       PARTIES
 2. Plaintiff is an individual res
                                   idi   ng in the District of Minnesota and
                                                                                 is
    the owner of the $36,320.00 in Uni
                                              ted States currency at issue.
 3. The United States of Americ
                                a is a        sovereign nation responsible for
    enforcement oflaw through the De
                                     pa         rtment of Justice and the Drug
    Enforcement Administration.

                            III.    JURISDICTION
4. This action is brought pursua
                                 nt to the        Fifth Amendment to the United
   States Constitution. Jurisdiction
                                     is founded upon 28 U.S          .C. §1331 and
   5 U.S.C. X702.

                                   IV. FACTS
5. On July 10, 2019, at approxima
                                  tel        y 605 a.m. plaintiff was at the
  Minneapolis-St. Paul International
                                     Air         port.


                                         2
 CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 3 of 8



  6. On said date at said time an
                                  d place, pla     intiff had cleared security and
     was on his way through the concou
                                              rse to his gate to take his flight to
     Los Angeles, California.

  7. Plaintiff was then in posses
                                  sio     n of $36,320.00 in United States
     currency.

  8. Plaintiff had lawfully earned
                                      these funds through savings that
                                                                             plaintiff
    had accumulated over time from
                                           his lawful employment. The funds
    were intended to be used to pur
                                          chase an .Airstream trailer from a sel
                                                                                   ler
    in California.

 9. Plaintiff was on his way to
                                his   gate for his flight when he was sto
                                                                              pped
    by agents, who upon information
                                           and belief, were with the DEA.
 10. After a short interaction with
                                      the plaintiff, said officers seized fro
                                                                               m
   him the aforementioned $36,32
                                      0.00 in United States currency.
11. On or about August 29, 2019,
                                      plaintiff received a Notice of Seizur
                                                                              e of
   Property and Initiation of Admini
                                          strative Forfeiture Proceedings
                                                                             dated
   August 27, 2019. The asset ID nu
                                          mber is 19-DEA-653850. A true an
                                                                          d
   correct copy of this document is att
                                            ached hereto as Exhibit A and
  incorporated herein by reference
                                   .
12. As required by CAFRA,on Sep
                                     tember 17, 2019, plaintiff, by and
  through his counsel, timely mailed
                                           a valid notice of claim to the seized
  property, to wit, $36,320.00 in Uni
                                      ted     States currency. The claim was


                                      3
   CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 4 of 8



      in writing, described the seized
                                       proper    ty, stated the plaintiff's
      ownership interest in the seized
                                           property, and was made under oat
                                                                            h
      subject to the penalty of perjury.
                                         A   true and correct copy of the Claim
                                                                                       is
      attached hereto as Exhibit B an
                                      d incorpora    ted herein by reference.
  13. On September 17, 2019, the
                                       valid claim was delivered by pla
                                                                        intiffs
     counsel's office to the U.S. Postal
                                           Service for delivery by certified mai
                                                                                 l
     to the Drug Enforcement Admini
                                         stration, Forfeiture Counsel, Ass
                                                                           et
     Forfeiture Section as required.
                                     How    ever, due to a typographical err
                                                                                 or in
     the mailing address, the notice
                                     was     mailed to the DEA Forfeiture
     Counsel, Asset Forfeiture Sectio
                                         n, 870 Morrissette Drive, Spring
                                                                              field,
    ~A 22152 instead of the correc
                                       t address of DEA Forfeiture Counse
                                                                               l,
    Asset Forfeiture Section, 8701
                                       Morrissette Drive, Springfield, VA
    22152.

 14. On or about October 7, 2019,
                                    the U.S. Postal Service returned
                                                                     the
    mailing including the valid claim
                                         of the plaintiff to plaintiff"s counse
                                                                               l as
   not deliverable as addressed. Ver
                                        ification of the mailing of Septem
                                                                           ber
   17, 2019, of the typographical
                                    error and of the date that the
                                                                     mailing
   was returned as not deliverable
                                       is attached hereto as Exhibit C an
                                                                          d
   incorporated herein by reference
                                    .
15. Plaintiff's counsel received the
                                       returned claim along with the ori
                                                                          ginal
  envelope and its contents on Oct
                                       ober 1l, 2019.
  CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 5 of 8



   16. On the same day, October 1l,
                                         2019, plaintiff's original valid claim
      contesting the forfeiture was re-sen
                                             t by Federal Express, overnight
      delivery to the corrected mailing
                                        address of DEA Forfeiture Counsel,
      Asset Forfeiture Section, 8701 Mor
                                         rissette Drive, Springfield, VA
      22152.

  17. On October 15, 2019, the valid
                                         claim was received by the DEA
     Forfeiture Counsel, Asset Forfeitur
                                            e Section.
  18. On said date, the DEA Forfeitur
                                          e Counsel, Asset Forfeiture Section
     also received an explanation as to
                                           why, under the totality of the
     circumstances and the doctrine of exc
                                              usable neglect, the DEA should
    accept the claim as timely filed giv
                                        en the initial date of mailing as wel
                                                                                  l
    as the typographical error that lea
                                           d to the claim not being delivered
    within the noticed deadline and tha
                                           t, therefore, the DEA should
    proceed with the forfeiture under
                                          18 U.S.C. §983(a)(3).
 19. By letter dated October 29, 201
                                        9, and received on November 4, 201
                                                                             9,
   the DEA refused to accept plaintiff
                                          's valid claim as timely filed thereb
                                                                                  y
   wrongfully depriving plaintiff of the
                                            due process he is entitled to under
   the Fifth Amendment and CAFRA.

        V. CAUSE OF ACTION,DENIAL
                                  OF                DUE PROCESS
20. Plaintiff realleges the above all
                                     egations as if here and after set forth
                                                                                in
  full and further states and alleges
                                      as    follows.


                                    5
   CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 6 of 8



    21. That the United States of Ame
                                         rica denied plaintiff his right to du
                                                                              e
       process oflaw as guaranteed by the
                                                Fifth Amendment to United States
       Constitution when the DEA failed
                                              to accept the plaintiffs valid claim
                                                                                     as
      being timely filed, given the existi
                                           ng   circumstances showing excusable
      neglect for the delayed filing and
                                             did not provide him with the
      procedural safeguards he is entitl
                                             ed to prior to the administrative
      forfeiture of the $36,320.00 in Uni
                                          ted   States currency seized from him
      under CAFRA.including but not lim
                                              ited to the safeguards in 18 U.S.C.
     §983(a)(3)(A) and (B).

                           VI. PRAYER FOR RELIEF
    WHEREFORE Plaintiff respectfully
                                             prays for relief against the above-
named defendant as follows

  1. For an order compelling the age
                                     ncy     action unlawfully withheld,
     namely, compelling the Drug Enf
                                          orcement Administration to accept
                                                                                 the
    plaintiff's claim contesting the for
                                          feiture of the $36,320.00 in United
    States currency as timely filed and
                                           , not later than 90 days after such
    date, filing a complaint for forfeitur
                                            e as provided in 18 U.S.C.
    §983(a)(3)(A) or releasing the sei
                                         zed property to the plaintiff.
 2. Holding unlawful and setting asi
                                     de an     y administrative forfeiture of the
    $36,320.00 in United States curren
                                           cy seized by the DEA from the
   plaintiff on the grounds that any suc
                                             h administrative forfeiture was
                                     s
  CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 7 of 8



      arbitrary, capricious, and an
                                         abuse of discretion, or otherw
                                                                       ise not in
      accordance oflaw as well as
                                    contrary to the plaintiff's rig
                                                                      ht to due
      process of law under the Fifth
                                          Amendment to the United Stat
                                                                      es
     Constitution.

  3. Awarding plaintiff his cos
                                ts and      disbursements incurred herein
                                                                              .
  4. For such other and furthe
                               r relief     as to the Court is just and equ
                                                                           itable.

                                     Respectfully submitted,
DATED November 12, 2019
                                    GOETZ & ECKLAND P.A.

                                         r,,~--                  .~...
                                                      ~_~_._ .
                                              !;t :.~
                            By~'~            ~~
                               ~~REDERIC J. GOETZ
                                Attorney Registration No. 18
                                                                5425
                                Banks Building
                               615 1st Avenue N.E., Suite
                                                               425
                               Minneapolis, MN 55413
                               (612)874-1552

                              ATTORNEY FOR PLAINTIF
                                                                  F




                                    r~
  CASE 0:19-cv-02890-WMW-KMM Document 1 Filed 11/12/19 Page 8 of 8



                          ACKNOWLEDGMENT
     The undersigned hereby acknow
                                       ledges that costs, disbursement
                                                                         s, and
reasonable attorney and witnes
                                 s fees may be awarded to the Defe
                                                                  ndant.

                                    Respectfully submitted,


                                    GQETZ & ECKLAND P.A.

                                       /~       F~    ...
                                       ~~~.
                           $y:                 ~' ~

                             ,.~~REDERIC J. GOETZ
                              Attiorney Registration No. 18
                                                            5425
                              Banks Building
                             615 lst Avenue N.E., Suite
                                                          425
                             Minneapolis, MN 55413
                             (612)874-1552

                             ATTORNEY FOR PLAINTIFF




                                   0
